Citation Nr: 0512197	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  02-20 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected degenerative joint disease of 
the right knee.

2.  Entitlement to a disability rating in excess of 10 
percent for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1982 to June 
1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Seattle, 
Washington, which granted an increased disability rating of 
20 percent for the veteran's service-connected degenerative 
joint disease of the right knee, effective as of October 20, 
2000.  In December 2003, the veteran withdrew from appeal 
claims for higher ratings for his service-connected left 
knee.

During the pendency of this appeal, by rating action dated in 
March 2004, the RO awarded a separate 10 percent disability 
rating for right knee instability associated with 
degenerative joint disease of the right knee, also effective 
as of October 20, 2000.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, right knee, is currently manifested by some 
decreased range of motion with moderate functional 
impairment.

2.  The veteran has no more than slight instability of the 
right knee.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2004).

2.  The criteria for a disability rating in excess of 10 
percent for instability of right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.71a, Diagnostic 
Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in January 2001 and November 2004.  
The veteran was told of what was required to substantiate his 
claim for an increased disability rating, of his and VA's 
respective duties, and was asked to submit evidence and/or 
information in his possession to the RO.  The veteran's claim 
was initially adjudicated by the RO in September 2001.  The 
requisite notice letter was provided to the veteran in 
January 2001, which was prior to the initial adjudication.  
The November 2004 notice letter was provided subsequent to 
the initial adjudication, but prior to re-adjudication as 
evidenced in the January 2005 Supplemental Statement of the 
Case (SSOC).

Any defect with respect to the timing of the notice was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following each of the respective notice letters was 
subsequently considered by the RO.  Accordingly, there is no 
indication that the outcome of the case would have been 
different had the veteran received solely pre-adjudicatory 
notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran underwent VA 
examinations in June 2001, May 2003, and March 2004.  These 
examination reports provided detailed findings concerning the 
current severity of the veteran's right knee disability, 
which is the matter at hand in this case.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Although the examiners 
indicated that the claim folder had not been provided for 
their review, they each indicated that they were able to 
review the veteran's medical treatment records set forth on 
his computer chart, and the veteran has indicated in his 
December 2003 personal hearing at the RO that all of his 
treatment has been at the Seattle, Washington, VA Medical 
Center.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Factual background

The veteran was originally granted entitlement to service 
connection for right knee arthritis by rating action of the 
RO dated in August 1998, wherein a 10 percent disability 
rating under Diagnostic Code 5010 was awarded effective as of 
March 10, 1998.  In December 2000, he requested that the 
assigned disability rating for his service-connected right 
knee disability be increased.  

VA outpatient treatment records dated from November 1994 to 
December 2000 show that in October 2000, the veteran reported 
the onset of right knee pain with weight bearing.  Physical 
examination revealed slight warmth, effusion, and tenderness 
in the right lateral joint line.

A VA examination report dated in June 2001 shows that the 
veteran reported working full time as a mail handler which 
required his standing on concrete floors for extended 
periods.  He indicated that the had been putting additional 
weight on his right knee as a result of his left knee 
disability.  He reported an increase in right knee pain for 
which he treated with over-the-counter medication.  Physical 
examination of the right knee revealed no swelling or 
redness.  Drawer test was negative.  He had pain over the 
medial and lateral condyles, but his patella was normal, 
moved with palpation, and did not cause any pain.  Reflex on 
the right knee was 1+ and the popliteal pulse was palpable in 
the posterior space of the knee joint.  Extension was from 
zero to 90 degrees, and flexion was from zero to 120 degrees 
with discomfort.  The impression was degenerative changes of 
the right knee from the favoring and the large amount of 
weight placed on the knee.  The right knee did not show any 
subluxation.

By rating action dated in September 2001, the veteran was 
awarded an increased disability rating to 20 percent for 
degenerative joint disease of the right knee, based upon 
functional impairment, effective as of October 20, 2000.

VA outpatient treatment records dated from March 2003 to May 
2003 show that the veteran continued to report intermittent 
pain associated with his right knee disability.

A VA examination report dated in May 2003 shows that the 
veteran reported increased intensity and frequency of his 
right knee pain.  He indicated that he used an elastic brace 
on the right knee and frequently used a cane for ambulation.  
He indicated that he worked as a mail handler, but that he 
was missing one to two days of work per week.  He added that 
activities of daily living were performed with difficulty.  
Physical examination revealed that he walked with a bilateral 
mild antalgic gait.  There was no change in range of motion 
of the right knee with repetitive motion.  All movements were 
slow with mild fatigability and 4/5 strength, but no 
incoordination.  The right knee had range of motion from zero 
to 120 degrees.  There was three compartment crepitus, medial 
and collateral ligaments were stable, and drawer test and 
McMurray's sign were negative.  The assessment, in pertinent 
part, was degenerative joint disease of both knees with 
worsening as described above.

Lay statements from two of the veteran colleagues received by 
the RO in December 2003, indicate that he had been having 
occasional pain and difficulties with his knees while at 
work.  He was said to have difficulty with walking and 
controlling his balance.  One or both knees were said to have 
buckled and given out.

In December 2003, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He reported 
that while at work he had to stand for eight to ten hours on 
a concrete floor which would cause his right knee to swell 
up.  He added that the left knee would give out approximately 
three to four times weekly, which resulted in right knee 
swelling.  He indicated that he had increased pain in the 
knee,  that he would wear a brace, and that he would use a 
cane to ambulate.  He also reported that he could no longer 
play basketball, had difficulty with stairs, and that he 
could no longer undertake certain chores like mowing the lawn 
or grocery shopping.

A VA examination report dated in February 2004 shows that the 
veteran reported that he worked as a mail handler and that he 
would take approximately eight days off per month because of 
bilateral knee pain.  He estimated that his average 
subjective pain in his right knee was five or six out of ten.  
He indicated that the pain in the right knee was less on this 
day than usual because he had been off of work for a long 
holiday weekend.  He estimated that the pain in his right 
knee increased to eight out of ten with walking or standing 
on hard surfaces at the post office; with any lifting at 
work; with crouching or kneeling, both of which he avoids; 
with going up and down stairs or inclines; and with changes 
in weather or barometric pressure.  He denied any flare-ups 
or incapacitating episodes.  He indicated that his right knee 
felt stiff, but noted no swelling to the right knee.  He 
reported weakness of both knees and falls related to one or 
the other knee giving way in the past.  He added that he has 
had a feeling of catching and snapping in the right knee.  
There has been no surgery to the right knee, thus no surgical 
scars.  He reported that he sit or drive for a maximum 30 
minutes, but could not walk longer than eight hours per day.  
He added that he had to sit for about 15 minutes after 
standing for approximately 20 minutes.  He could walk one 
half mile, with breaks after each block.  He indicated that 
he would sit while dressing and that he would take over-the-
counter medication to help with the pain so he could sleep 
better.  He would avoid lifting or carrying heavy objects.  
He indicated that he would go to a 24 hour fitness center and 
work out predominantly on upper extremity strengthening.  He 
also would walk for five minutes on a treadmill, three times 
weekly.  He indicated that he wore an bandage on the right 
knee while at work, two to three times per week.  He 
indicated that he used a cane for walking because of his left 
knee condition.

Physical examination revealed that he was obese, and that 
while seated, there was no grimacing or complaint of right 
knee pain.  On questioning, he indicated that his right knee 
pain was approximately two out of ten.  He sat with the knee 
flexed approximately 75 degrees.  He did not sit with his 
knees flexed greater than 90 degrees.  When he stood up, he 
used a cane and the arm of an armchair to get to a standing 
position.  There was no grimacing, but when he shifted his 
weight to the right, he indicated the pain increased to four 
out of ten.  When he walked in the hall, he used a cane in 
the right hand.  With the cane in use, there was no limp on 
the left, however, without the cane, there was moderate limp 
on the left.  Gait speed was slow, both with and without use 
of the cane.  Subjective pain increased to five out of ten 
with walking approximately 50 feet in the hall.  The pain in 
his right knee increased to six out of ten with tiptoe and 
heel walking in the hall.  When he sat down to take off his 
shoes and socks, he did tolerate 90 degrees of flexion of 
both knees.

There was tenderness of the right knee over the medial and 
joint line over the medial patellar femoral edge.  Range of 
motion of the right knee included full extension to zero 
degrees and flexion limited to 105 degrees, with a painful 
arc of motion between 25 and 175 degrees.  There was no 
additional loss of range of motion due to pain.  There was 
some weakened movement and excess fatigability, but there was 
no incoordination.  There was also some mild patellofemoral 
crepitus and diffusion, but no increased warmth.  There was 
mild medial collateral ligament laxity of the right knee, and 
pain with McMurray and Steinman testing.  There was moderate 
bilateral knee muscle weakness with muscle strength testing, 
especially with the one leg partial deep knee bends.  The 
knee reflexes were diminished and were trace over three.  The 
impression was degenerative arthritis of the right knee.  The 
examiner noted the veteran's reported worsening and increased 
frequency of his right knee pain and swelling.  He concluded 
that functional impairment of the right knee was moderate.  
X-rays of the right knee revealed mild multicompartment 
degenerative arthritis with probable joint effusion.

By rating action of the RO dated in March 2004, the veteran 
was awarded a separate disability rating for instability of 
the right knee under the provisions of Diagnostic Code 5257, 
which provides for other impairments of the knee.  The RO 
assigned a 10 percent rating for a slight disability 
manifested by recurrent subluxation or lateral instability of 
the right knee, effective as of October 20, 2000.

VA outpatient treatment records dated from March 2003 to 
November 2004 show continued intermittent reports of symptoms 
associated with the veteran's right knee disability, to 
include pain which was exacerbated by weight bearing at work.


Higher disability rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Generally, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating was not limited to that 
reflecting the current severity of the disorder.  Rather at 
the time of the initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  

Although the right knee disability has now been characterized 
as two disabilities, the veteran in this case is not 
appealing the original disability rating assigned from 
following an award of service connection for right knee 
injury.  Service connection was initially granted for the 
right knee disability in 1998.  Therefore, in this case, it 
is the present level of disability which is of primary 
importance.  See Francisco, supra.

With such consideration, the Board has reviewed the pertinent 
record and determines that the currently assigned 20 percent 
rating for the veteran's degenerative joint disease of the 
right knee, with the now separately assigned 10 percent for 
instability of the right knee, are the proper ratings for 
these disabilities, and higher evaluations are not warranted.  
Id.

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the Rating Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, and reduction on 
normal excursion of movements, including pain on movement of 
a joint under 38 C.F.R. § 4.45.  In DeLuca, the Court held 
that a diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The veteran's degenerative joint disease of the right knee is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5260.  In the selection of code 
numbers assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
diseases, preference is to be given to the number assigned to 
the disease itself; if the rating is determined on the basis 
of residual conditions, the number appropriate to the 
residual condition will be added, preceded by a hyphen.  38 
C.F.R. § 4.27 (2004).  The hyphenated diagnostic code in this 
case indicates that arthritis due to trauma under diagnostic 
code 5010 is the service-connected disorder, and it is rated 
as if limitation of flexion under diagnostic code 5260 were 
the residual condition.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the x-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

Limitation of flexion of the knee (normal being to 
approximately 140 degrees) will be rated as follows:  Flexion 
limited to 15 degrees is 30 percent.  Flexion limited at 30 
degrees is 20 percent.  Flexion limited to 45 degrees is 10 
percent.  Flexion greater than 45 degrees is 0 percent.  38 
C.F.R. 4.71a, Diagnostic Code 5260 (2004).

Limitation of extension of the leg (normal being to 
approximately 0 degrees), will be rated as follows:  
Extension limited to 45 degrees is 50 percent.  Extension 
limited to 30 degrees is 40 percent.  Extension limited to 20 
degrees is 30 percent.  Extension limited to 15 degrees is 20 
percent.  Extension limited to 10 degrees is 10 percent.  
Extension limited to 5 degrees is 0 percent.  38 C.F.R. 
4.71a, Diagnostic Code 5261 (2004).

The veteran's instability of right knee is rated as knee 
impairment under Diagnostic Code 5257.  Knee impairment with 
recurrent subluxation and/or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2004).

General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  
Specifically, General Counsel for VA, in an opinion dated 
July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003, which provides for the presence 
of arthritis due to trauma, and 5257 that provides for 
instability.  The General Counsel stated that when a knee 
disorder is rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero 
percent rating under Diagnostic Code 5260 (flexion limited to 
60 degrees or less) or Diagnostic Code 5261 (extension 
limited to 5 degrees or more).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

VA General Counsel has also issued VAOPGCPREC 9-2004, which 
provides that a veteran can receive separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion), and 
Diagnostic Code 5261 (leg, limitation of extension) for 
disability of the same joint.  

Range of motion of the veteran's right knee reflects a degree 
of impairment under the rating schedule that does not warrant 
a disability rating in excess of 20 percent if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261.  Right knee extension has 
consistently been full.  Right knee flexion at worst was to 
90 degrees.  

These range of motion findings do not even meet the criteria 
for a compensable rating under Diagnostic Codes 5260 and 
5261.  At no time, even taking into account the additional 
limitations imposed by pain as objectively demonstrated on 
examination, has flexion been limited to 45 degrees.  
However, the 20 percent rating was assigned based upon 
functional impairment.  38 C.F.R. §§ 4.40, 4.45 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In order to warrant 
a 30 percent disability evaluation under the range of motion 
codes, flexion would have to be limited to 15 degrees or 
extension would have to be limited to 20 degrees, which was 
not shown.

The Board has also considered limitations imposed by pain.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v Brown, 8 Vet. App. 202 
(1995).  In this case, the veteran has provided evidence of 
increased symptomatology during periods of exacerbation.  
These symptoms include pain, swelling, stiffness, and 
fatigue.  However, as reported in February 2004, these 
episodes apparently resolve with intermittent rest and the 
use of over-the-counter medication.  The veteran denied 
flare-ups or incapacitating episodes.  The examiner indicated 
that he did not note any additional loss of range of motion 
due to pain.  Although there was some weakened movement and 
excess fatigability with testing, there was no 
incoordination.  The examiner characterized functional 
impairment of the right knee to be moderate.  This impairment 
is contemplated by the assignment of a 20 percent disability 
rating.  The veteran has not demonstrated flexion to 15 
degrees or extension to 20 degrees warranting the assignment 
of a 30 percent rating under Diagnostic Code 5260 or 5261.  
Range of motion of his knee falls far short of these 
criteria.  However, there is X-ray evidence of degenerative 
joint disease and objective evidence of pain.  It is on this 
basis that the 20 percent rating is supportable.  See 38 
C.F.R. § 4.59 (2004) ("With any form of arthritis, painful 
motion is an important factor of disability . . .  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.").  

Any pain affecting function of the right knee is not shown to 
a degree beyond that contemplated by the current schedular 
evaluation assigned to this disability, as reflected by the 
medical findings of record which do not meet the criteria for 
the next higher schedular evaluation.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule in this 
case does not provide a separate rating for pain.  See 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

The objective evidence of record reveals range of motion in 
the right knee substantially better than that warranting any 
increased evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  See 
VAOPGCPREC 9-2004.  Additionally, to assign separate 
compensable ratings solely based on painful motion under two 
separate diagnostic codes (i.e., Diagnostic Codes 5260 and 
5261) would be in violation of the rule of pyramiding.  See 
38 C.F.R. § 4.14.  

Additionally, the Board finds that a rating in excess of 10 
percent rating is not warranted for the separately rated 
right knee instability.  See 38 C.F.R. § 4.71, Diagnostic 
Code 5257.  In June 2001, the right knee did not show any 
subluxation.  In May 2003, the medial and collateral 
ligaments were stable.  And in February 2004, there was only 
mild medial collateral ligament laxity of the right knee and 
the examiner stated that he did not note any instability.  In 
sum, the medical evidence does not indicate that the veteran 
has experienced moderate instability of the right knee.  
Accordingly, an evaluation in excess of 10 percent for right 
knee instability is denied.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) does not apply because Diagnostic Code 5257 is not 
based on limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

There is no evidence that the veteran's right knee is 
ankylosed so as to warrant a higher rating under Diagnostic 
Code 5256.  Furthermore, there is no radiological evidence of 
a malunion or nonunion of the tibia and fibula in the right 
leg.  Therefore, an evaluation under Code 5262 cannot be 
established.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for higher ratings for his 
right knee disability.  While the veteran is competent to 
report his symptoms, the medical findings and applicable laws 
and regulations do not support a higher evaluation.  The 
Board finds that the medical reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule 
as 


required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).


ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected degenerative joint disease of the right 
knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for right knee instability is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


